     Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 1 of 29
                                                                                        FILED
                                                                                                AUG 2 6     2021

                                                                                        CLERK, LCS, DISTRiCT COURT
                   IN THE UNITED STATES DISTRICT COURT WESTERN 9ISTRICT OF TEXAS
                                                       BY
                   FOR THE WESTERN DISTRICT OF TEXAS           LiDEPUTY CLERK
                             AUSTIN DIVISION
                                                                                                    J
JAMES REECE,                                                       No.   1:    _   21CV0746 1?
               Plaint iff                                          SWORN COMPLAINT
V.

                                                                   42 U.S.C.   §   1983; 1985
BERT LUMBRERAS, Vol. 2;                                            Civil Rights, Conspiracy
THE CITY OF SAN MARCOS, et al,                                     RICO 18 U.S.C. § 1964(c)
                                                                   Racketeering Influenced
               Defendants.                                         Corrupt Organizations Act
                                                                   Pendent State Law Claims


                                              SYLLABUS

           This volume shows (1) Bert LUMBRERAS, city manager for the City
         of San Marcos, who following plaintiff's disclosure of facts showing
         LUMBRERAS using the CITY for purposes of RICO violations, (2) did
         36-hours later on August 25, 2019 cause plaintiff to be arrested by the
         CITY without warrrant and charged with three felonies (3) in the
         absence of facts material to probable cause, (4) proven by video
         evidence capturing the entire transaction, (5) which is in the
         possession of Hays county district attorney Wesley MAU, and (6) next
         transferred 91 miles to Burnet County jail without authority, (7)
         subjected to severe injury, and (8) held 114 days without counsel (9)
         where after 38-days MAU offered the plaintiff "time-served" in return
         for a plea of guilt which plaintiff refused, and (10) who from time of
         his arrest has been requesting examining trial which remains withheld
         after two years by extortion of honest services (11) grounded on fraud
         of unindicted "state criminal proceedings" which now act to bar
         plaintiff's civil RICO action against these same defendants, and (12)
         by this continuing pattern of predicate acts taken under color of local
         government these defendants are achieving and maintaining
         commonly held goals of a separate criminal enterprise by the extortion
         of intangible property rights held by plaintiff under federal law for
         honest governmental services, by fraud converted to their own use.


 ORIGINAL COMPLAINT         Reece   v.   Lumbreras,   Vol. 2, et   al
                                                                                                        f
                                                                                                        /2
     Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 2 of 29




                                          TABLE OF CONTENTS
                                                                                                                                   Pg
¶


1-2.       JURISDICTIONVENUE                                                                                                   .




3.        TIMINGFalse Imprisonment controlled under Manuel v.                                    City of Jo/jet ...........


5.        INTRODUCTION ........................................................................................................

6-27 PARTIES and SERVICE .............................................................................................

          FRAUD      & CONDITIONS PRECEDENT
            (a) Elements of fraud common to all underlying claims ......................
            (b) Conditions precedent to arrest and prosecution have not been met.
            (b) Conditions precedent to ongoing restraints have not been met ........

          18 U.S.C. § 1962, RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS
           (a) The EnterpriseRolesCommon Goals .................................................
            (b) Deprivation of Honest                 ServicesSki/lingWire FraudExtortion .....
            (c) Predicate acts


          42 U.S.C. § 1983 REDRESS OF CIVIL RIGHTS VIOLATIONS

          42 U.S.C. § 1985(3) CONSPIRACY To INFERFERE WITH CIVIL RIGHTS
           (a) RolesElementsIntentPrivileges and Immunities ..........................
            (b) Obstruction and Retaliation                                18 .................................................
            (c) Tampering With A Witness                     §




          U.S.C. § 1986 ACTION FOR NEGLECT To PREVENT
            (a)   RolesElementsIntent
            (b) Immunity not available




    ORIGINAL COMPLAINT               Reece    v.   Lumbreras,    Vol. 2, et al                                                     2
  Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 3 of 29




                                 ALLEGATIONS OF FACT
August 23, 2019 Plaintiff on discloses knowledge of RICO
 enterprise involving city manager and chief of police ...............................
August 25, 2019CITY by fraud arrests plaintiff without warrantthree felonies
August 27, 2019, LUMBRERAS by fraud removes chief of police from office ............
            No record of mandatory council action supporting removal
            Chief "appointed" to job title having no basis in fact or law
Plaintiff's underlying felony chargeAssault.
            Video evidence withholds probable cause for arrest ............................
            Video evidence withholds factors for warrantless arrest ......................
            City knows alleged "victim" is not a credible witness
            City of San Marcos is not a credible witness .................
Search incident toarrestCity finds Weapons in plaintiff's backpack
Jail Inventory SearchDrugs found in plaintiff's backpack by same
    correction officer who forced plaintiff to escape from jail nine months earlier ......
Counsel in writing refuses to visit, speak by phone or act upon plaintiff's requests
September 11, 2019Hays County by fraud transfers plaintiff to Burnet County
  jail in absence of interlocal authority or judicial order .......................................
Hays County withholds transfer of medical records causing severe injury ...................
Burnet County withholds medical treatment, stitches remain in plaintiff's skull ......
Burnet County fabricates disciplinary offense, plaintiff kept in segregation .................
Hays District Clerk refuses to file plaintiff's request to discharge counsel ...................
Plaintiff offered "time served" for guilty plea, files two decline letters .........................
Hays County withholds notice of decline letters, plaintiff kept as high risk .................
Hays District Attorney files misdemeanor information .................................................
December 14, 2019plaintiff released on personal bond ............................................
Hays District court coordinator refuses to set plaintiff's motion to discharge counsel
District Attorney moves district court to withhold examinining trialCourt agrees.
Plaintiff files plea to jurisdiction of county courtJudge Millie Thompson ................
Thompson grants plaintiff's request opposing state's motion to dismiss
   prior to hearing of plea to jurisdiction, and sets for September 11, 2021 ................
Judge Millie Thompson resigns, alleges corruption of Hays court coordinator ............
Plaintiff remains without arraignment, hearing set for September 11, 2021 ........
August 25, 2021this suit mailed to Clerk for W.D.Tex at Austin .....................

ORIGINAL COMPLAINT            Reece   v.   Lumbreras,   Vol. 2,   et a!
  Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 4 of 29




                                           CAUSES OF ACTION

City of San Marcos

CHRIS MARROQUIN - arresting officer warrantless arrest                               ...................................
JOHN DOE     1   -   Sergeant investigator reviews and approves                   ......................................
CHASE STAPP - Chief of Police sets standards of training and approves                                 ......................
BERT LUMBRERAS                 City manager receives notice and approves      ..............................
THE CITY OF SAN MARCOS                      Policy driving extrajudicial powers of restraint ..............


County of Hays
GARY CUTLER            -   Sheriff, trains, controls and directs 'jail policy'              ..............................
RUBEN BECERRA                 Commissioner Judge, controls and directs                    'jail policy' ...........

WESLEY MAU                 Hays County District Attorney, conspires, neglects, extorts                        ................


Burnet County
CALVIN BOYD- Sheriff, trains, controls and directs 'jail policy'                            .............................
JAMES OAKLEY- Commissioner Judge, controls and directs 'jail policy' .....................

JANE DOE 1- Medical Doctor at jail, conscious indifference                          .....................................
JANE DOE 2- Disciplinary officer at jail, fabricates plaintiff's "waiver" of hearing                                ...........


Court Appointed Counsel

MICHAEL SHULMAN                   Representation calculated to defeat plaintiff's interests ............




        PRAYER .................................................................................................................


         VERIFICATION .................................................................................................




ORIGINAL COMPLAINT                 Reece    v.   Lumbreras,     Vol. 2, et   al                                                    4
     Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 5 of 29




1.         JURISDICTION VENUE               TIMING.


      2. JURISDICTION is held by this district court for redress of civil rights

           violations, 2 U.S.C. § 1983; conspiracy to interfere with civil rights, 42 U.s.c.

           § 1985(3),   neglect to prevent 42 U.S.C. § 1986. Civil RICO 18 U.S.C.             §

           1964(c); federal questions 28 U.S.C.                 §   1331.

                   Plaintiff requests this Court's jurisdiction under 28 U.S.          §   1367, 1652

           for imbedded state law claims which are not controlled                under Texas Tort
           Claim Act Tex. Civ. Pract. & Rem. Code § 101.0215(a), for reasons of
           fraud and conditions precedent showing a continuing pattern of criminal

           acts in which defendants are not acting within the scope of a lawful tasks

           and are not satisfying fiduciary duties owed to their employer the state, in

           their capacity as either governmental executive, governmental employee, or

           a local governmental entity, Tex. Civ. Pract. & Rem. Code               §   101.101(5);

           Lopez v Serna, 414 S.W.3d 890 (Tex. App.San Antonio 2013; Ballanlyne

           v.   Champion Builders, Inc., 144 S.W.3d 417, 424 (TexTex. Civ. Pract. &

           Rem. Code §. 2004).


      3. VENUE is proper under 28 U.S.C. § 139 1(b)(2) for acts occurring in the

           County of Hays, Texas.


      4.   TIMiNG. The defendant's actions commenced on August 25, 2019. This suit is

           filed within two years expiring on and with August 25, 2021 under Texas

           Civil Practice & Remedy Code           §   16.003(a). In the alternate, this suit is filed

           within four years of a continuing pattern of common law extortion pursuant to

           limitations for fraud, under Civil Practice & Remedy Code § 16.003(b).


ORIGINAL COMPLAINT            Reece   v.   Lumbreras,   J'ol.   2, et   al                              5
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 6 of 29




              Continuing InjuryContinuing Tort. A limitation period does not

       commence until the tortious conduct ceases [see Adler v. Beverly Hills Hospital,

       594 S.W.2d 153, 156-157 (Civ. App.Dallas 1980, no writ)limitations for

       false imprisonment commences when unlawful detention ends; Newton v.

       Newton, 895 S.W.2d 503, 506 (Tex. App.Fort Worth 1995, no writ);

              AccrualTolling. These wrongful acts are not complete                         in themselves

       because they form only part of a cumulative course of the defendants'

       continuing conduct. Plaintiff avers limitations either do not begin to run or are

       tolled until the activity ceases [see Twyman            v.    Twynian, 790 S.W.2d 819, 821

       (Tex. App.Austin 1990), rev'd on other grounds, 855 S.W.2d 619 (Tex. 1993)]

       "[W]e have recognized that there is no favorable-termination element for a

       Fourth Amendment false imprisonment claim." Manuel                         v.   City of Joliet, 137

       S.Ct. 911, at 925-26 (2017) (citing Wallace                  v.   Kato, 549 U. S. 384 at 389-392

       (2007). Wallace    v.   Kato, 549 U.        S. 384 at        389-392 (2007).


  5.   INTRODUCTION OF CASE.

          This is Volume 2 of a series of complaints that raise a pattern of

          predicate acts and state law violations occurring under color of local

          government in which the City of San Marcos Texas is being used as a

          victim or passive instrument of fraud on behalf of a separate criminal

          enterprise. This volume supports allegations contained in Volume 1,

          taken as true, which show that because the City of San Marcos is being

          used on a continuing basis for criminal offenses, it cannot act as a

          credible witness for purposes of criminally prosecuting the plaintiff.


ORIGINAL COMPLAINT       Reece   v.   Lumbreras,   Vol. 2, e   al                                      6
  Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 7 of 29




          Immunity    fails     under      scienters         of extortion, wire fraud, false
          imprisonment, tampering and ongoing detention caused by the defendants

          who are violating rights secured to the plaintiff under the constitution and

          laws of this nation for which he is entitled to judgment and award of

          damages.




   6.   PARTIES and SERVICE:

CIIRIS MARROQUIN, Individual and official capacity as
Police Officer for the City of San Marcos
San Marcos Police Department
2300 1-35, San Marcos, TX 78666

JOHN DOE No.!, Individual and official capacity, as
Supervisor Sergeant for City of San Marcos in COSM Case No. 19-53525
San Marcos Police Department
2300 1-35, San Marcos, TX 78666

CHASE STAPP, Individual and official capacity, as
Chief of Police for the City of San Marcos
San Marcos City Hall
630 E. Hopkins, San Marcos, TX 78666

BERT LUMBRERAS, Individual and official capacity
City Manager for the City of San Marcos
San Marcos City Hall
630 E. Hopkins, San Marcos, TX 78666

THE CITY OF SAN MARCOS, in its official capacity
By and through service upon City Manager Bert Lumbreras
San Marcos City Hall
630 E. Hopkins, San Marcos, TX 78666



ORIGINAL COMPLAINT      Reece   v.   Lumbreras,   To1. 2,   eta!                          7
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 8 of 29




GARY CUTLER, Individual and official capacity as
Sheriff, Hays County Texas
Hays County Sheriff's Office
712 Stagecoach Trail, San Marcos, Texas 78666

ROBERTO DELEON, Individual and official capacity as
Corrections Officer, Hays County Detention Center
Hays County Detention Center
1307 Uhland Road, San Marcos, Texas 78666

REUBEN BECERRA, Individual and official capacity
Hays County Commissioners Court Judge
Hays Commissioners Courthouse
111 East San Antonio Street, Suite 300, San Marcos, Texas 78666


WESLEY MAU, Individual and official capacity
Hays County District Attorney
Hays County Government Center
712 5. Stagecoach Trail., Suite 2057, San Marcos, Texas 7866

HAYS COUNTY TEXAS, In its official capacity
by and through service upon Hays County Judge Ruben Becerra
Hays Commissioners Courthouse
111 East San Antonio Street, Suite 300, San Marcos, Texas 78666


CALVIN BOYD, Individual and official capacity
Sheriff, Burnet County Texas
Bumet County Sheriff's Office
1601 E. Polk St.
Burnet, Texas 78611

JAMES OAKLEY, Individual and official capacity
Burnet County Commisioners Court Judge
220 S. Pierce Street
Burnet, Texas 78611

JANE DOE No. 1, Individual and official capacity
Medical Doctor practicing in Burnet County jail
black female, dates of occurrences Sept-Dec, 2019
Burnet County Jail, 900 County Lane
Bumet, Texas 78611
ORIGINAL COMPLAINT      Reece v. Lumbreras,   Vol. 2, et   al      8
  Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 9 of 29




JANE DOE No. 2, Individual and official capacity
Disciplinary officer for Burnet County jail
white female, dates of occurrences Sept-Dec, 2019
Burnet County Jail, 900 County Lane
Burnet, Texas 78611

BURNET COUNTY TEXAS, In its official capacity
By and through service upon Burnet County Judge James Oakley
220 S. Pierce Street
Burnet, Texas 78611



MICHAEL SHTJLMAN, Individual and official capacity
Attorney at Law
174 South Guadalupe Street, No. 201
San Marcos, Texas 78666
(512) 392-9365


(a) SERVICE may be had on defendants at the above addresses, for which

issuance of summons is requested under Fed.R.Civ.P. Rule 4.

(b) Plaintiff is an individual residing in Hays County, Texas.




ORIGINAL COMPLAINT      Reece   v.   Lumbreras,   Vol. 2, et al
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 10 of 29




FRAUD   & CoNDmoNs PRECEDENT
        (a) Elements of fraud common to all underlying claims.
             Jail transfer fraudbribery quid pro                 quonon governmental purposes.
             This defendant by fraud under color of governmental roles by means of

a separate non-governmental enterprise acts in a complete absence of governmental

authority and abducts and holds the plaintiff, as a pre-trial detainee, 91 miles away

from Hays County for purposes of impeding, obstructing and defeating plaintiff's

right held to due process of law in the state of Texas, and is violating 42 U.S.C.           §


1985(3), by conspiracy to interfere with plaintiff's civil rights. These actors in their

executive capacity as commissioner judge or sheriff for the respective counties of

Burnet and Hays, are aware they hold no authority to commit these acts due to

knowing that a contract does not effectitvely exist between themselves at the time of

their acts. These actors in their signatory capacities within a pending contract know

they will be allowed to take these acts at a later date, and for these reasons know until

such time their acts at hand are illegal. These actors thus knowingly take their acts

for purposes of a separate non-governmental objective. At hand, these defendants are

shown reciprocally offering and obtaining things of value from one-another to

influence the other's decision to commit acts they know are illegal, namely the

transfer of JAMES REECE as a Hays county pre-trial detainee away from Hays county

held by Bumet county. By these acts HAYS COUNTY obtains control of due process

rights held by REECE, which are converted to the use of a separate criminal enterprise

having targeted REECE as a threat to its existence, and by bribery obtains goals which

act as reinvestments to that enterprise under 18 U.S.C.               §   1962(b). Likewise, BURNET

COTJNTY defendants agree to violate RICO 18 U.S.C.                        1962(a).

ORIGINAL COMPLAINT        Reece   v.   Lumbreras,   Vol. 2, et   al                              10
     Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 11 of 29




          (b)   Conditions precedent to arrest and prosecution not met..
         Here, the City of San Marcos ("CITY") by fraud of perjured affidavit (Ex 1)

in support   of its warrantless arrest in absence of personal knowledge, uses the

statement of a "victim" "known to [the CITY] as a credible person", when in

fact, the CITY knows this same person holds an extensive record of criminal

offenses in Hays County for possession of drugs, family violence and stalking,

as even include convictions for "Handicap Parking"                   violationsas evidenced
in police body cam video at hand showing this non-handicapped "victim" at

time of occurrence again parked in the handicapped parking zone directly in

front of the store entrance. Under the Fourth Amendment, a warrantless arrest is

unreasonable per se unless it fits into one of a "few specifically established and well

delineated exceptions." Minnesota          v.   Dickerson, 508 U.S. 366, 372 (1993); Torres

v.   State, 182 S.W.3d 899, 901 (Tex.Crim.App.2005). A police officer may arrest an

individual without a warrant only if probable cause exists and the arrest falls within

one of the exceptions set out in the Code of Criminal Procedure. Torres, 182 S.W.3d

at 901 Id. see Tex.Code Crim. Proc. Ann. arts. 14.0 l.04. Here, defendants

LUMBRERAS, THE CITY, its police officer MARROQUIN and district attorney

MAU, by employing expressions they know are false at that time they are made, for

purposes of arrest and prosecution by fraud employ the self-serving statement of a

"victim" who they know is not a credible person, in order to defeat the due process of

law in this state, in violation of 42 U.S.C.         §   1985(3) conspiracy to interfere with

plaintiff's civil rights. These actors additionally know that the store video shows the

plaintiff was assaulted by the alleged victim, and the store video and officers body


 ORIGINAL COMPLAINT        Reece   v.   Lumbreras,   Vol. 2, et al                              11
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 12 of 29




cam show the plaintiff was present and awaiting arrival of police to scene, and in no

way presented any factor supporting warrantless arrest under the exceptions of Crim.

Proc. Ann. arts 14.0 1-04. Due to knowing this warrantless arrest took place by fraud

in absence of those statutory exceptions, district attorney WESLEY MAU on October

3, 2019 filed a decline letter for plaintiff's sole underlying arrest. Due to knowing this

illegal arrest acts to suppress all other evidence obtained by this fraud, district

attorney WESLEY MAU on October 3, 2019 declined to prosecute the Weapons

charge (Ex. 2) which allegedly arose from search incident to that underlying arrest.

However, due to MAU's substantial interest held in the same separate criminal

enterprise that under color of governmental authority has targeted the plaintiff, MAU

will not forsake his ongoing county court prosecution of plaintiff for Drugs (Ex. 3) as

magically located in plaintiff's backpack at the jail following that underlying arrest,

by the same correction officer ROBERT DELEON shown in self-proving government

documents (Reece v. Lumbreras, Vol. 1) as the same person who nine months earlier

caused plaintiff to escape from the Hays County jail in order to protect the identies

and objectives of a criminal enterprise operating under color of local governmental

entities. For these reasons LUMBRERAS has obtained control and operation of the

CITY by fraud for purposes of achieving goals of a separate criminal enterprise and is

violating 18 U.S.C.   §   1962(c-d). LUMBRERAS by reason of predicate acts

committed by and through use of the CITY as a passive instrument has directly caused

plaintiff's injuries under 18 U.S.C.       §   1962(a), and by this continuing stream of

benefits act as a reinvestment to that enterprise under 18 U.S.C.       §   1962(b). MAU by

fraud expressed as "prosecution" does agree to violate 18 U.S.C. 1962(a).


ORIGINAL COMPLAINT         Reece   v.   Lumbreras,   Vol. 2,   et a!                          12
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 13 of 29




         (B) CONDITIONS PRECEDENT TO ONGOING RESTRAINTS HAVE NOT BEEN MET

               Plaintiff's absolute right to examining trial withheld by fraud.

               This defendant knows he holds duty to the state as a condition precedent

for an examining trial provided to the accused upon request at any time prior to

indictment for any felony charge, and knows that this legal process is a property right

held by the plaintiff rising to a level of entitlement under federal law    Under the

intangible rights doctrine, proof of fraud does not turn on the acquisition of property

based on false pretenses. Rather, a governmental defendant is criminally liable if he

deprives the intangible right   2
                                    held by the defendant for honest and faithful government

services provided through an examining trial upon the reasons supporting his

underlying arrest.3 Here, plaintiff alleges LUMBRERAS by and through his control of

the CITY of San Marcos used as a passive instrument of fraud, in agreement with

defendant district attorney MAU, has obtained control of plaintiff's property rights held

to honest governmental services of that examining trial owed to the plaintiff under

federal law, and has converted those rights to his own use for purposes of achieving the

goals of a separate criminal enterprise, and LUMBRERAS in having obtained control



           1  United States v. Brumley, 116 F.3d 728 (5th Cir. 1997)(holding that in
      order for a state official to have committed honest services fraud, he or she must
      have violated the state statute defining the services which were owed to the
      employer (the state) "Stated directly, the official must act or fail to act contrary to
      the requirements of his job under state law."). Id. at 734.
           2 While an underlying property right may be created by state law or
      regulation, 'federal constitutional law determines whether that interest rises to the
      level of a legitimate claim of entitlement protected by the Due Process Clause."
      Memphis Light, Gas & Water Division v. Craft, 436 U.S. 1, 9 (1978).
          3 "The accused in any felony case shall have the right to an examining trial
      before indictment..." Texas Code of Criminal Procedure. Art. 16.01. [
      emphasis    1.


ORIGINAL COMPLAINT      I
                            Reece   v.   Lumbreras,   Vol. 2, et   al                      13
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 14 of 29




of the CITY for purposes of this enterprise, is violating               18 U.S.C. §   1962(c-d). By

and through the CITY used as his passive instrument for extortion LUMBRERAS is

directly causing plaintiff's injuries under 18 U.S.C.               §   1962(a), and that continuing

stream of benefits acts as a reinvestment to the enterprise under 18 U.S.C.                 §   1962(b).

MAU by fraud expressed as "state criminal proceedings" likewise agrees to violate 18

U.S.C. 1962(a). This scheme acts to foreclose my absolute right held to a Fourth

amendment hearing4 on the probable cause for plaintiff's underlying felony arrest

from which two other felony charges were derived by search incident to that
arrest. This is how LUMBRERAS and MAU by fraud are maintaining "state"

criminal proceedings against the plaintiff, and how he will remain an unindicted

justiciable target under state law for four years while denied right to challenge

the fraudulent basis of his underlying felony arrest which resulted in drugs and

weapons found magically in his backpack at the Hays county jail by the same

corrections officer who caused plaintiff's escape there on October 30, 2018.

Hence aware they've no answer to give upon the indisputable facts and scienters

of predicate acts by which they are obtaining and converting to their own use the

fundamental rights held by plaintiff for access to courts, probable cause and

confrontation of evidence, these defendants will undoubtedly invoke federal

comity to conceal their enterprise and toll the limitations of plaintiff's as-of-yet

indeterminate 1983 remedy.



          4 "The accused in any felony case shall have the right to an examining trial
       beforeindictment..." Texas Code of Criminal Procedure. Art. 16.01. [emphasis                 1.



ORIGINAL COMPLAINT        Reece   v.   Lumbreras,   Vol. 2, et a!                                        14
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 15 of 29




Plaintiff alleges the defendants by means of state law offenses and predicate acts are

violating the following statutory provisions and requests leave of this Court for

amendment and supplementation on a relate back basis, under Rule 15, Federal Rules

of Civil Procedure.



18 U.S.C. § 1962, RACKETEER INFLUENCED AND CORRUPT ORGAMZATIONS
         (a) The EnterpriseRolesCommon Goals.
         (b) Deprivation of Honest           ServicesSkillingWire FraudExtortion.
               (c) Predicate acts



42 u.s.c. § 1983 REDRESS OF CIVIL RIGHTS VIOLATIONS.

        The defendants are violating plaintiff's rights held under laws and constitution

of this nation.


42 U.S.C. § 1983 REDRESS OF CIVIL RIGHTS VIOLATIONS

       42 U.S.C. § 1985(3) CONSPIRACY To INFERFERE WITH CIV IL RIGHTS
        (a) RolesElementsIntentPrivileges and Immunities.
         (b) Obstruction and Retaliation
         (c) Tampering With A Witness


       U.S.C. § 1986 ACTION FOR NEGLECT To PREVENT
         (a)    RolesElementsIntent
         (b) Immunity not available




ORIGINAL COMPLAINT           Reece   v.   Lumbreras,   Vol. 2,   eta!                 15
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 16 of 29




                            ALLEGATIONS OF FACT

   5.   August 23, 2019Plaintiff discloses knowledge of RICO

        enterprise involving city manager and Chief of police.


   6.   Plaintiff arrested by CITY 36 hours later for three felonies                      The

        Dollar General Store, 202 Porter St., San Marcos Texas 11:30 hrs,

        pursuant to my daily arrival at this location,              I   place my backpack in a

        shopping cart outside the store and approach the pair of metal framed

        glass panel doors, each approximately 36 inches wide, both of which

        open outward from the middle where they meet absent any median

        divider.

   7.   Standing from the outside, I reach for the door on my right and grasp its

        handle. A large man is approaching from the inside, (white male, 6'02",

        200lbs, white hair, barrel chest). He alters course avoiding the door on

        his right, steps in front of my position, makes eye contact through the

        glass and says, "Get out of the way". At this same time he causes my

        door to suddenly open outward where it becomes jammed atop the toe of

        my boot (right foot), and creates a opening of approximately 16 inches

        between it and its identical twin.

  8. This man now begins forcing his way through the opening                       of this door
        wedged atop my boot, and I yell, "The door on your right is open!" His

        head emerges yelling at me and my attention is on his hands and feet as

        he squeezes out this opening, cursing, yet passes me without incident.

        However upon reaching his vehicle (parked immediately behind me in

ORIGINAL COMPLAINT       Reece   v.   Lumbreras,   Vol. 2,   eta!                                 16
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 17 of 29




         handicap parking) he then reverses course with a small asian female now

         grabbing and pleading with him, "No, please don't", while he advances

         at me yelling, "I'm going to knock that son-of-a-bitch flat".

   9.    All of these events were captured on videotape from                                a   distance of

         twelve feet by     a   ceiling mounted camera inside of the store.

   10. I am a    cripple of spine, age 67, bent forward and fused in all vertebrae

         save the axis joint at the base of my skull. My shoulders and hips are

         heavily involved in this auto-immune process known as ankylosing

         spondylitis. Drawing from many years as private investigator and

         merchant marine, I can defend myself.

   11.   This man now closed and feinted a right.                         I   responded with my left arm
         at length grabbing his collar, hindering his right arm and preventing the

         reach of his left. To do this, I had rotated to my left 90 degrees, with my

         right boot still pinned under the door.                  I   would not look this man in the

         eyes, nor would    I   verbally respond.            I   stared away from him silently into

         space as if crazy while waiving my right arm in slow circles, practicing

         "confuse and defuse".

   12. In   another thirty seconds he stopped yelling.                          I   pushed the door off my

         boot and stepped into the store confident that no fight would be

         following. Yet as I entered, I heard him say, "I'm calling the police."

   13.   Inside I spoke with the clerk who had witnessed these events from

         inside at a distance of about twelve feet;                   I   asked if the security camera
         was working;   I   verified the other door was operating and stood-by

ORIGINAL COMPLAINT          Reece   v.   Lumbreras,   T'ol. 2,   eta!                                         17
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 18 of 29




         awaiting arrival of City police.


   14. Five      minutes later a city officer arrives and asks me, "What's your name,

         sir?"    I   respond, "Reece."

                  Him: [thousand yard stare] "Oh                . ..   .Jim Reece."


   15. I   suggest that everything he needs may be shown on the videotape

         generated from a distance of twelve feet. He says, "I'll be right back"

         and walks toward the store office. Returning, he says, "I'm citing you

         for a Class-C misdemeanor assault." More police arrive, more earphone

         radio chatter; "Mr. Reece, I've located a scrape on the complainant's

         arm, so I'm arresting you for a Class-A misdemeanor."

   16.   I'm ordered to exit the store; the grounds are now populated with City
         police and park rangers arriving on multi-terrain vehicles.                  I   am hand-

         cuffed and placed into a unit on whose hood my backpack is examined.


   17.   August 27, 2019, Lumbreras removes Chase Stapp as Chief of Police
         and claims the City has apppointed Stapp to new position of Director of

         Public Safety for which municipal record and minutes of council are

         silent. To date Stapp remains a commissioned officer employed at city

         hall. A new chief of police was recently chosen and confirmed by

         council from candidates outside of the city, and did assume command on

         November 16, 2020.

   18.   Underlying Felony chargeAssault. August 25, 2019


   19.   Video evidence withholds probable cause for arrest.

ORIGINAL COMPLAINT           Reece   v.   Lumbreras,   Vol. 2, et al                                 18
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 19 of 29




   20.                  Video evidence withholds factors for warrantless arrest


   21. Jail Inventory SearchPossession of Drugs and Weapons "Possession

         of Weapon", (3) Possession of Drugs

   22.   Affiant Hays correction officer Robert Deleon same personwho previously

         robbed and forced plaintiff to escape from jail                                      .the latter which is
         allegedly found in my backpack during inventory search at jail by the

         same correction officer who caused my escape on October 30, 2018,

         R   o   bert   D   e   Leo   ri   .   Bond: eleven-thousand dollars.


   23.   September 2, 2019. Counsel in writing refuses to visit, speak by phone

         or act upon plaintiff's requests. In jail I receive a letter from appointed

         attorney Michael Shulman ("Shulman") who says (1) he will not
         interviewor visit me while in jail; (2) he will not speak with me by phone

         and will noy accept calls at my own expense; (3) he will not provide

         state's discovery, and that (4) all conference and strategy if any will be
         conducted on trial day. Shulman's letter encloses a 5-page questionnaire

         and a self-addressed stamped envelope.                                       (Ex.   32,   Shulman   letter).




  24. September 10, 2019, I mail correspondence to Shulman: (1) his 5-page

         questionnaire answered in entirety; (2) an additional 7-pages of my own

         "Narrative" describing all facts in question, and (3) one page of

         "Requests" asking him to (A) immediately set for hearing an examining
         trial; (B) immediately preserve the store's videotape, and (C) obtain and

         mail to me a copy of the arresting officer's complaint supporting



ORIGINAL COMPLAINT                             Reece   v.   Lumbreras,   Vol. 2, et   a!                                19
Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 20 of 29




        warrantless arrest. Shulman does not acknowledge or ever perform these

        requests. Shulman admit receipt and review of those                          8    pages within his

        billing statement tendered to the court

   25. September 12, 2019. Hays County 'randomly' transfers plaintiff to Burnet

        County Jail 91 miles away without basis in law or judicial authority

  26. Hays County withholds transfer of medical records causing severe injury

  27. Burnet County withholds medical treatment, stitches remain in plaintiff's skull

  28. October 2, 2019. State declines prosecution of underlying arrest for
        felony Assault, and declines prosecution of derivative felony offense of
        "Weapon where alcohol sold". (Ex. 2;                   4,     decline letters).


  29. District Attorney offers plaintiff "time served" for guilty plea. October 10,
        2019. With no mention of my previous letter or legal requests described
        at 70, Id., attorney Shulman writes to say the state is offering me "time
        served" if I plead to the derivative misdemeanor Drug offense. (Ex. 35
        Shulman letter).
  30. October 2, 2019. State declines prosecution of underlying arrest for

        felony Assault, and declines prosecution of derivative felony offense of

        "Weapon where alcohol sold".             (Ex. 2; 4, decline letters).



  31.


  32. November 7, 2019.        I   mail to the clerk my Motion to Terminate

        Representation and Proceed Pro Se accompanied by cover letter

        requesting hearing provided at earliest possible date. Shulman is noticed

        of this motion.   (Ex. 36).



  33. November 15, 2019. Clerk receives my motion, but refuses to mark it


ORIGINAL COMPLAINT         Reece   v.   Lumbreras,   J'ol.   2, et   a!                                 20
    Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 21 of 29




        "Filed" or "Received" A self-addressed stamped envelope accompanies

        my motion, yet the clerk does not reply.


     34. The   district court coordinator refuses to place the motion on the court's

        docket for hearing, and does write upon my motion he will take no

        action to do so. (Ex. 37).


     35. I mail the coordinator a letter requesting status           of my request for
        hearingno reply      was given.


     36. November 22 and November 26, 2019. Attorney Shulman writes twice

        urging my plea of guilt; His second letter says I won't receive a hearing

        on my motion to discharge him               unless he allows   it.   (Ex.).


     37. December 3, 2019. Misdemeanor INFORMATION FILED "Attempt to

         Commit possession tetrahydrocannabinol". County Court Case. No 19-

         61 78-CR3.



     38. December 12, 2019. Transported from Burnet County and returned to

        Hays County detention center.


     39. December 16, 2019. Brought in chains before 453rd District Court

        Judge David Junkin5 who hears a habeas petition filed by Shulman in

        County Court Case. No 19-6178-CR3 (at 79, Id.) for my release on

        personal bond due to delay (Art. 17.151 C.Cr.P.). I keep silent for fear



5       The same judge who nine months prior had withheld evidentiary hearing upon my
        application for pre-trial writ of habeas corpus, Id. p22, Art 44-47.

ORIGINAL COMPLAINT        Reece   v.   Lumbreras,   Vol. 2,   eta!                       21
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 22 of 29




        being returned to jail if I raise my motion to terminate as known to

        Shulman; the clerk and court coordinator. The court grants Shulman's

        petition, my bond amount is doubled, and I am ordered "not to contact

        the police unless it's an emergency." (Ex. 41, Order). Shulman afterwards

        refuses to explain how his order of appointment in the district court

        allowed him to enter an appearance in my county court case.


  40. December 17, 2019.                      I    arrive on foot to the Hays County Government

        Center, and determine the status of my pro se filings remain unaltered as

        described at 74                 77, Id.


  41. I speak with Hays county district clerk Beverly Crumley who refuses to

        explain why she would not mark or acknowledge my motion.


  42. speak with Hays county district court coordinator Steve Thomas, who
        I




        continues refusing to set my motion and tells me, "Look, I'm not asking

        you to do anything I don 't ask of attorneys. Just explain to me why you
        think it should be heard, and I'll consider setting it."

  43. write a letter to court coordinator Steve Thomas with copy to Hays
        I




        general counsel promising legal action if Thomas does not docket a

        hearing upon my motion to terminate counsel Shulman. (Ex. 42, letter).

  44.   J a   u   a r y   17,   2   020, The       misdemeanor drug case derived from my
        underlying arrest is called in county court by Judge Tim Johnson who
        in response to my question declares that the probable cause for my

        underlying felony arrest "doesn 't matter anymore,                      ... that   all behind

ORIGINAL COMPLAINT                    Reece   v.   Lumbreras,   Vol. 2, et al                           22
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 23 of 29




        you now ...you 're here now before me."                     (Ex. 43,   transcript).

  45. January 18, 2020. My motion to terminate Shulman is now filed by clerk,

        set for hearing and DENIED by the 453rd state district court. The "state"

        argues that by declining to prosecute my underlying felony arrest, it thus

        deprives the court of the felony subjct matter created at time of

        magistrate's hearing, and which aIleedly acts to deprive any jurisdiction
        held by the court for discharging my counsel whose ongoing

        representation prevents my pro se re4uest for an examining trial on the
        cause of the same unindicted felony.            (Ex.        44   hearing minutes).

  46.   August 25, 2021. This suit mailed to Western District Court of Austin,
        Texas.




ORIGINAL COMPLAINT      Reece   v.   Lumbreras,   Vol. 2,   et al                             23
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 24 of 29




                             CAUSES OF ACTION
   47. Plaintiff hereby incorporates by reference all foregoing Fraud, Conditions

       Prededent and Allegations of Fact below as if copied and set out at length

       into each and every individual Cause of Action


DEFENDANT CHRIS MARROQUIN

Fourth amendment violations. Is causing the ongoing deprivation of rights held by
plaintiff against: (a) by unreasonable detention committed absent reasonable
suspicion or probable cause; (c) by unreasonable detention in absence of subject
matter jurisdiction.

Fourteenth amendment violations. Is causing the ongoing deprivation of
substantive and procedural rights held by plaintiff for due-process of law and
hearing upon basis of plaintiff's ongoing detention and restraint Is causing
plaintiff's

FALSE IMPRISONMENT by detention and ongoing restraint, without his consent;
and without legal authority, by means of an unwritten policy


DEFENDANT SUPERVISOR SARGEANT
Fourth amendment violations. Is causing the ongoing deprivation of rights held by
plaintiff against: (a) by unreasonable detention committed absent reasonable
suspicion or probable cause; (c) by unreasonable detention in absence of subject
matter jurisdiction.

Fourteenth amendment violations. Is causing the ongoing deprivation of
substantive and procedural rights held by plaintiff for due-process of law and
hearing upon basis of plaintiff's ongoing detention and restraint Is causing
plaintiff's

FALSE IMPRISONMENT by detention and ongoing restraint, without his consent;
and without legal authority, by means of an unwritten policy



ORIGINAL COMPLAINT       Reece   v.   Lumbreras,   Vol. 2, et   al                  24
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 25 of 29




DEFENDANT CHASE STAPP

Fourth amendment violations. Is causing the ongoing deprivation of rights held by
plaintiff against: (a) by unreasonable detention committed absent reasonable
suspicion or probable cause; (c) by unreasonable detention in absence of subject
matter jurisdiction.

Fourteenth amendment violations. Is causing the ongoing deprivation of
substantive and procedural rights held by plaintiff for due-process of law and
hearing upon basis of plaintiff's ongoing detention and restraint Is causing
plaintiff's

FALSE IMPRISONMENT by detention and ongoing restraint, without his consent;
and without legal authority, by means of an unwritten policy



DEFENDANT BERT LUMBRERAS,

Plaintiff particularly alleges that there is sufficient evidence from which a reasonable
jury could conclude that because plaintiff had knowledge of facts that would expose
LUMBRERAS to criminal liability, he did cause plaintiff to be arrested without warrant
or probable cause to achieve the goals of separate criminal enterprise, and that
LUMBRERAS 's acts were motivated by a culpable mentality, and that fraud and
indifference is the moving force by which he does willingly commit extreme and
outrageous ongoing acts which resulted in plaintiff's severe emotional distress.

Fourth amendment violations. Is causing the ongoing deprivation of rights held by
plaintiff against: (a) by unreasonable detention committed absent reasonable
suspicion or probable cause; (c) by unreasonable detention in absence of subject
matter jurisdiction.

Fourteenth amendment violations. Is causing the ongoing deprivation of
substantive and procedural rights held by plaintiff for due-process of law and
hearing upon basis of plaintiff's ongoing detention and restraint Is causing
plaintiff's

ORIGINAL COMPLAINT      I
                            Reece   v.   Lumbreras,   Vol.   2, et   a!                    25
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 26 of 29




FALSE IMPRISONMENT by detention and ongoing restraint, without his consent;
and without legal authority, by means of an unwritten policy
DEFENDANT THE CITY OF SAN MARCOS
Fourth amendment violations. Is causing the ongoing deprivation of rights held by
plaintiff against: (a) by unreasonable detention committed absent reasonable
suspicion or probable cause; (c) by unreasonable detention in absence of subject
matter jurisdiction.

Fourteenth amendment violations. Is causing the ongoing deprivation of
substantive and procedural rights held by plaintiff for due-process of law and
hearing upon basis of plaintiff's ongoing detention and restraint Is causing
plaintiff's

FALSE IMPRISONMENT by detention and ongoing restraint, without his consent;
and without legal authority, by means of an unwritten policy


DEFENDANT GARY CUTLER
Fourteenth amendment violations. Is causing the ongoing deprivation of
substantive and procedural rights held by plaintiff for due-process of law and
hearing upon basis of plaintiff's ongoing detention and restraint Is causing
plaintiff's

DEFENDANT ROBERTO DELEON,
    48. First Amendment violations. Is causing the ongoing deprivation    of rights
        held by plaintiff for: (a) liberty to move about at will, to come and go and
        enter premises of HEB's public place; (b) access to court

    49. Fourth amendment violations. Is causing the ongoing deprivation     of rights
        held by plaintiff against: (a) by unreasonable detention committed absent
        reasonable suspicion or probable cause; (c) by unreasonable detention in
        absence of subject matter jurisdiction.

    50. Fourteenth amendment violations. Is causing the ongoing deprivation      of
        substantive .and procedural rights held by plaintiff for due-process of law


ORIGINAL COMPLAINT       Reece   v.   Lumbreras,   Vol. 2, et   al                     26
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 27 of 29




         and hearing upon basis of plaintiff's ongoing detention and restraint Is
         causing plaintiff's




DEFENDANT REUBEN BECERRA
FALSE IMPRISONMENT by detention and ongoing restraint, without his consent;
and without legal authority, by means of an unwritten policy


DEFENDANT WESLEY MAU
   51. First Amendment violations. Is causing the ongoing deprivation      of rights
         held by plaintiff for: (a) liberty to move about at will, to come and go and
         enter premises of HEB's public place; (b) access to court

   52. Fourth amendment violations. Is causing the ongoing deprivation       of rights
         held by plaintiff against: (a) by unreasonable detention committed absent
         reasonable suspicion or probable cause; (c) by unreasonable detention in
         absence of subject matter jurisdiction.

   53. Fourteenth amendment violations. Is causing the ongoing deprivation       of
         substantive and procedural rights held by plaintiff for due-process of law
         and hearing upon basis of plaintiff's ongoing detention and restraint Is
         causing plaintiff's

DEFENDANT Burnet County- Sheriff,

   54.   Fourteenth amendment violations. Is causing the ongoing deprivation of
         substantive and procedural rights held by plaintiff for due-process of law
         and hearing upon basis of plaintiff's ongoing detention and restraint Is
         causing plaintiffs

DEFENDANT Burnet County- Medical Director,h

   55.   Eighth amendment violations. Is causing the ongoing deprivation of
         substantive and procedural rights held by plaintiff for due-process of law
         and hearing upon basis of plaintiff's ongoing detention and restraint Is
         causing plaintiff's

ORIGINAL COMPLAINT         Reece v. Lumbreras,   Vol. 2, et   al                        27
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 28 of 29




DEFENDANT Burnet County- Disciplinary officer No.                        1



   56.   Fourteenth amendment violations. Is causing the ongoing deprivation of
         substantive and procedural rights held by plaintiff for due-process of law
         and hearing upon basis of plaintiff's ongoing detention and restraint Is
         causing plaintiffs


DEFENDANT MICHAEL SHULMAN
   57.   First Amendment violations. Is causing the ongoing deprivation of rights
         held by plaintiff for: (a) liberty to move about at will, to come and go and
         enter premises of HEB's public place; (b) access to court

   58.   Fourth amendment violations. Is causing deprivation of rights held by
         plaintiff against: (a) by unreasonable detention committed absent
         reasonable suspicion or probable cause; (c) by unreasonable detention in
         absence of subject matter jurisdiction.

   59.   Sixth amendment violations. Is causing the ongoing deprivation of rights
         held by plaintiff against: (a)

   60.   Fourteenth amendment violations. Is causing the ongoing deprivation of
         substantive and procedural rights held by plaintiff for due-process of law
         and hearing upon basis of plaintiff's ongoing detention and restraint Is
         causing plaintiffs




 ORIGINAL COMPLAINT         Reece   v.   Lumbreras,   J'ol. 2,   et al                  28
 Case 1:21-cv-00746-LY-DH Document 1 Filed 08/26/21 Page 29 of 29




  61. PRAYER

  62. Plaintiff requests this Court grant plaintiff leave to amend on a             relate back

     basis under Rule 15, Federal Rules of Civil Procedure.

  63. Plaintiff prays this Court for judgment against the Defendants for damages

     compensatory and punitive in excess of minimal jurisdictional limits of this
     Court, in an amount to be determined by a jury as reasonable, and for all
     such further relief to which plaintiff may be entitled to under the premises.

  64. A jury is respectfully demanded to try the issues once joined.

                                                  Respectfully submitted,




                                                  James Reece,
                                                  Plaintff pro se
                                                  district. court.petitionergmaiI.com
                                                  San Marcos. Texas 78666s
                                                                             4ta
                                                       9oo            L,1.   -i)a   M?ceei 1)'     74/4


                     VERIFICATION UNDER 28 U.S.C.                 §   1746

      "I state under penalty of perjury that the foregoing is true and correct.

Executed on


                                                  James Reece, Affiant




ORIGINAL COMPLAINT      Reece   v.   Lumbreras,   Vol. 2, et a!                               29
